DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Patent 10573395), in view of Miki et al. (Patent 6064607), hereinafter as Miki.
Regarding claim 1, Yang teaches a semiconductor memory device comprising: 
a semiconductor substrate having a main surface(col 6 line 65-67); 
a first memory cell row having a plurality of first memory cells arranged in parallel to a first direction in plan view on the main surface (Fig 1 and Fig 2); 
a first word line connected to the plurality of first memory cells (Fig 5, word line 130); 

a control circuit (Fig 6, 603) configured to output a first predecode signal to the first word line driver via the first predecode line in response to a clock signal (Fig 5 clock signal 509) and an address signal (Fig 5, address 509); 
but not expressly a repeater circuit inserted in the first predecode line between the control circuit and the first word line driver.
Miki teaches a repeater circuit inserted in the first predecode line between the control circuit and the first word line driver (Fig 5, RP4).
Since Miki and Yang are both from the same field of semiconductor memory device, the purpose disclosed by Miki would have been recognized in the pertinent art of Yang. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use repeater as in Miki into the device of Yang for the purpose of strengthen the signal transferred. 
Regarding claim 3, Yang teaches a second memory cell row having a plurality of second memory cells arranged in the extending direction of the first  memory cell row, the second memory cell row being arranged in parallel to the first direction in a second direction intersecting with the first direction in the plan view (Fig 1, different WLs for different rows of cells); 
a second word line connected to the plurality of second memory cells (Fig 1); and 
a second word line driver configured to change a potential of the second word line (Fig 6), 
Miki teaches wherein one of the first memory cell row or the second memory cell row is selected by the address signal, wherein the first predecode line transmits the first predecode signal to the first word line driver or the second word line driver, wherein the repeater is inserted between the control circuit and the first word line driver, and wherein the repeater is not inserted in a position 
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 4, Miki teaches wherein the first predecode line comprises: a first portion from the repeater to the control circuit; a second portion from the repeater to the first word line driver, wherein the repeater providing, in response to the first pre-decode signal, the second portion with a second potential corresponding to a high level of the first pre-decode signal or a second potential corresponding to a low level of the first pre-decode signal (Fig 5, repeater on PX4).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 5, Miki teaches wherein the repeaters comprises an even number of CMOS inverters connected in series (col 2, line 60-61).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 6, Yang teaches wherein the first memory cell row is included in a memory cell array, wherein the first word line driver is included in a peripheral region located in an extension direction of the memory cell array in the first direction in the planar view (Fig 5, driver is in selection circuit 505), wherein the semiconductor memory device further comprises: 
a memory well tap region arranged in an extending direction of the memory cell array in a second direction intersecting the first direction in the plan view and supplying a well power to the first memory cell (Fig 5, bit line and source line providing power); and 
a peripheral well tap region arranged in an extending direction of the memory well tap region in the second direction and supplying the well power to the first word line driver (Fig 5, circuit 505 extending in x and y direction), 
Miki teaches wherein the repeater is located in the peripheral well tap region (Fig 5, repeater location).

Regarding claim 7, Miki teaches wherein the control circuit outputs a second pre-decoded signal to a second pre-decoded line different from the first pre-decode line in response to the address signal (Fig 5, PX3 vs PX4).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 8, Miki teaches wherein the repeater is not inserted into the first predecode line (Fig 5, PX3 has no repeater).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 9, Miki teaches a first pre-decoder; a logic circuit connected to the first pre-decode line (Fig 5, PX3/4); and 
wherein the first pre-decoder outputs an internal address signal to the logic circuit in response to the address signal, and outputs the second pre-decode signal to the second pre- decode line, wherein the logic circuit outputs the first pre-decode signal to the first pre-decode line the internal address signal (Fig 5).
Yang teaches a clock driver configured to output an internal clock signal in response to the input said clock signal (Fig 5, clock signal and timing circuit 506).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 13, Yang teaches a semiconductor substrate comprising: 
a main surface (col 6 line 65-67); a first memory cell row having a plurality of first memory cells arranged in parallel to a first direction in a plan view on the main surface (Fig 2); 
a first word line connected to the plurality of first memory cells (Fig 1); 
a first word line driver arranged in an extending direction of the first memory cell row in the first direction and changing a potential of the first word line (Fig 5 part of circuit 505); 

a peripheral well tap region arranged in an extending direction of the first word line driver in the second direction and supplying a well power to the memory well tap region arranged in an extending direction of the first word line driver in the first direction, and supplying a well power to the first word line driver in the first direction (Fig 5, circuit 505); 
a control circuit having a first predecode signal output to the first word line driver via a first predecode line in response to a clock signal and an address signal (Fig 5, clock signal); 
Miki teaches the first predecode line includes a first portion from the control circuit to a first repeater disposed in the peripheral well tap region, and a second portion from the first repeater to the first word line driver (Fig 5, PX3 and PX4).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 14, Yang teaches a second memory cell row having a plurality of second memory cells arranged in the extending direction of the first memory cell row in the second direction (Fig. 1); 
a second word line connected to the plurality of second memory cells (Fig 1); and 
a second word line driver arranged in the extending direction of the second memory cell row in the first direction and varying the potential of the second word line, wherein the control circuit outputs the first predecode signal to the first word line driver via the first predecode line in response to the clock signal and the address signal (Fig 5), wherein the second portion of the first predecode line includes: 
Miki teaches the second portion from the first repeater to the first word line driver; and 
the third portion from the first repeater to the second word line driver (Fig 5).
Except with the memory well tap region interposed therebetween the word lines. 

The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 15, Miki teaches first repeater supplies a first potential corresponding to a high level of the first predecode signal or a second potential corresponding to a low level of the first predecode signal to the second portion in response to the first predecode signal (Fig 5).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 16, Miki teaches the control circuit outputs a second pre-decoded signal to a second pre-decode line different from the first pre- decode line in response to the address signal (Fig 5).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 17, Miki teaches a first pre-decoder (Fig 5, RPD); a logic circuit connected to the first pre-decode line;, wherein the first pre-decoder outputs an internal address signal to the logic circuit in response to the address signal, and outputs the second pre-decode signal to the second pre- decode line, wherein the logic circuit outputs the first pre-decode signal to the first pre-decode line in response to internal address signal (Fig 5).
Yang teaches a clock driver for outputting an internal clock signal in response to the input said clock signal (Fig 5)
The reason for combining the references used in rejection of claim 1 applies.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Miki, in view of Gupta et al. (PGPUB 20200075070), hereinafter as Gupta.
Regarding claim 2, Yang and Miki teach a device as in rejection of claim 1,

Gupta teaches each of the plurality of first memory cells comprises a fin-type field effect transistor ([0011]).
Since Gupta and Yang are both from the same field of semiconductor memory device, the purpose disclosed by Gupta would have been recognized in the pertinent art of Yang. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use FIN FET as in Gupta into the device of Yang for the purpose of enabling the memory device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827